ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Ricky O’Neil, was convicted on two counts of assault in the third degree. He was sentenced to nine years on one count and six years on the other count. We remanded this case so that the appellant could be resentenced to a minimum of 10 years on each count because a firearm was used in the commission of the assaults. 605 So.2d 1247. § 13A-5-6(a)(5), Code of Alabama 1975. The trial court has complied with our directions and with the sentencing statute and has sentenced the appellant to two 10-year terms in prison. The judgment in this cause is affirmed.
AFFIRMED.
All the Judges concur.